Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2019

                                      No. 04-19-00564-CV

                                         Juan GARZA,
                                           Appellant

                                                v.

                              GRUPO COMERCIO MUNDIAL,
                                      Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVF000590D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        By order dated September 19, 2019, we ordered appellant to show cause in writing why
this appeal should not be dismissed for lack of jurisdiction because his notice of appeal appeared
to be untimely filed. In appellant’s response, he requests that we abate this appeal to the trial
court for a hearing pursuant to TEX. R. CIV. P. 306a to determine the date on which he received
notice or actual knowledge of the order he seeks to appeal. See Lickety Split Express, Inc. v.
Lyndee Sols., Inc., No. 03-19-00142-CV, 2019 WL 2402980 (Tex. App.—Austin June 7, 2019,
order) (mem. op.). Appellant’s request is GRANTED. This appeal is ABATED to the trial
court, and the trial court is ORDERED to conduct a hearing pursuant to TEX. R. CIV. P. 306a no
later than thirty days from the date of this order and determine the date on which appellant
received notice or actual knowledge of the order he seeks to appeal. The trial court clerk is
ORDERED to file a supplemental clerk’s record containing the trial court’s order no later than
ten days from the date the trial court signs the order.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.
___________________________________
LUZ ESTRADA,
Chief Deputy Clerk